UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1391


HOAI THANH,

                    Plaintiff - Appellant,

             v.

HIEN T. NGO,

                    Defendant - Appellee.



                                      No. 16-1397


HOAI THANH,

                    Plaintiff - Appellant,

             v.

HIEN T. NGO,

                    Defendant - Appellee.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:11-cv-01992-PJM; 8:15-cv-03441-PJM)


Submitted: February 24, 2017                                     Decided: April 6, 2017
Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laurence A. Elgin, Washington, D.C., for Appellant. Joseph Daniel Gallagher, GILL,
SIPPEL & GALLAGHER, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Hoai Thanh appeals the district court’s orders: (1)

denying his motions to reconsider a prior order granting summary judgment in favor of

the Defendant in the underlying defamation action, and (2) denying his motions to

reconsider the dismissal of his independent complaint asserting fraud upon the court, Fed.

R. Civ. P. 60(d). We have reviewed the record included on appeal, as well as the district

court’s opinions, and have found no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Hoai Thanh v. Hien Ngo, Nos. 8:11-cv-01992-PJM;

8:15-cv-03441-PJM (D. Md. Feb. 5, 2016; May 17, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3